DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 2/1/22, Applicant, on 4/4/22, amended claims 1, 12, and 21. Claims 1-17 and 21-23 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 5/20/2022.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Response to Amendment
Applicant’s amendments are acknowledged. 
Revised 35 USC 103 rejections of claims 1-17 and 21-23 are applied in light of Applicant’s amendments and explanations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0288907 to Harvey et al. (hereafter referred to as Harvey) in view of U.S. Patent Application Publication Number 2017/0083386 to Wing et al. (hereafter referred to as Wing).
As per claim 1 Harvey teaches:
In a data-driven operating model (DDOM) digital service management system, the system comprising: a data aggregation module implemented by at least one computing device to aggregate data as a data lake, the data describing operation of and access to the digital services by respective client devices of the network (Paragraph Number [0077] teaches each of the different sets of data described above (i.e., clickstream data, program data, product purchase data, market touchpoint or media exposure data, and advertising data) can be aggregated, matched, and/or then stored in a suitable data storage medium or database within the advertising measurement system 122. At step 216, these matched data can be made accessible in real-time or in batch to interested parties such as advertisers, agencies, programming networks, and other users Among other functionality and features, the report generators may include standard tables, multiple regression analyses implemented at the household level, statistical comparisons of households that switched to a given product brand versus the rest of the product category, and model-based projections of what the findings suggest should be the optimal reallocation of the marketing mix for a given product brand.  Report generators can be configured to process and present a range of data and calculations of data including, for example and without limitation, ratings, shares, households using television or HUT calculations, demographics of product users, reach/frequency, frequency distribution, trend, and many others.  It can be seen that embodiments of the invention can facilitate more accurate analyses of ROI on marketing investments on a more granular, medium by medium basis. Paragraph Number [0102] teaches an entitlement service module 332 may be configured with an interface to a user management application which provides access to a database 332A of users 326 of the system 302 and their associated entitlements. This module 332 provides functions for provisioning, identifying, and authenticating users of the system 302. The module 332 may be configured to allow administrators to define user entitlement (e.g., which reports they are allowed to generate, which campaigns can be accessed, which demographics can be accessed, etc.). The module 332 may also be configured to allow system administrators to create multiple tenants (client companies) and add end users 326 belonging to each of them or to create a single-tenant environment. Users 326 belonging to a tenant will only be able to access the resources associated with that tenant resources, and may not be made aware of the existence of other tenants).
a journey manager module implemented by the at least one computing device to generate: key performance indicators based on the aggregated data for output via a user interface in real time as the data is collected via the network (Paragraph Number [0194] teaches the audio detection device 4952 may also be programmed to estimate a number of engaged viewers based on audio detection and analysis of tones of voice, micro-tremors, separate music or other audio sources (e.g., radio).  It can be seen that such analysis can be used to predict a level of distraction versus immersion or engagement by the viewers 4904. For example, if the audio detection device 4952 detects several voices interacting, it can be inferred that the viewers 4904 have been distracted from the content being displayed on the program delivery source 4902.  In contrast, if the audio detection device 4952 detects expressions of laughter during tuning to a program coded as a comedy, then it might be inferred that the audience of viewers 4904 is engaged in viewing the content on the program delivery source 4902. Paragraph Number [0197] teaches the skin conductance device 4994 may compare skin response data against pre-stored information regarding the skin response of viewers 4904 within the household 4906.  Each viewer 4904 may have a separate skin response signature stored for comparison and identification purposes.  In other embodiments, such skin response data may be used to predict successful program content displayed on the program delivery source 4902.  For example, when some people get excited their palms sweat, and this may be a phenomenon detected by the skin conductance device 4994 which indicates that an engaging program has been displayed on the program delivery source 4902).
performance forecasts for output via the user interface for respective ones of the plurality of stages (Paragraph Number [0109] teaches performing multivariate analyses using data stored in the system 302, such as granular and attribute-encoded observations of ad exposure and purchase events within specific households 102 over time, for example.  Such analyses can facilitate the allocation of weights to certain components or variables for generating predictive estimates of the contribution of each such component to the combined sales effect of all of a given brand's advertising and promotion.  For example, percentage ROI weights can be applied as a result of regression analyses which can be associated with specific creative, media, targeting, frequency, and recency attributes of a brand and its advertising strategy. Paragraph Number [0190] teaches a lookup table predictive algorithm 4922 may be employed in connection with one or more lookup tables 4924 to analyze viewership data by program, program type, network, sex or age group associated with the viewers 4904, among other variables.  As with many algorithms described herein, the lookup table predictive algorithm 4922 may employ a neural network, a genetic algorithm, machine learning, or various mathematical techniques to analyze the viewership data.  The predictive algorithm 4922 may be embodied as software or other instructions that can be executed by a computer or processor. (See also Paragraph Numbers [0194], [0197], and [0199])).
the performance forecasts generated using machine learning in real time as the data is collected via the network from the plurality of sources (Paragraph Number [0190] teaches a lookup table predictive algorithm 4922 may be employed in connection with one or more lookup tables 4924 to analyze viewership data by program, program type, network, sex or age group associated with the viewers 4904, among other variables.  As with many algorithms described herein, the lookup table predictive algorithm 4922 may employ a neural network, a genetic algorithm, machine learning, or various mathematical techniques to analyze the viewership data. Paragraph Number [0077] teaches each of the different sets of data described above (i.e., clickstream data, program data, product purchase data, market touchpoint or media exposure data, and advertising data) can be aggregated, matched, and/or then stored in a suitable data storage medium or database within the advertising measurement system 122.  These matched data can be made accessible in real-time or in batch to interested parties such as advertisers, agencies, programming networks, and other users. Paragraph Number [0205] teaches data supplied by the advertising measurement system 5102 may assist advertising sellers with pricing their inventory on a real-time basis).
a segment manager module implemented by the at least one computing device to output a view of the plurality of key performance indicators with respect to a plurality of segments of identifiers of a population accessing the digital services via respective client devices described in the data lake across the plurality of stages of engagement for output via the user interface (Paragraph Number [0106] teaches a monitoring service module 338 can be configured to provide visibility into the application state, such as by displaying logged-in users or showing currently running application tasks (e.g., queries, data uploads, etc.).  This module 338 may also be configured to collect and make available performance statistics (e.g., response times, queue length, etc.), generate recommendations to rebalance shards or if to add additional components to improve system 302 performance.  Paragraph Number [0190] teaches a lookup table predictive algorithm 4922 may be employed in connection with one or more lookup tables 4924 to analyze viewership data by program, program type, network, sex or age group associated with the viewers 4904, among other variables.  As with many algorithms described herein, the lookup table predictive algorithm 4922 may employ a neural network, a genetic algorithm, machine learning, or various mathematical techniques to analyze the viewership data.  The predictive algorithm 4922 may be embodied as software or other instructions that can be executed by a computer or processor. (See also Paragraph Numbers [0194], [0197], and [0199])).
and at least one digital service module implemented by at least one computing device to control operation of and access to the digital services by the respective client devices via the network for the segments of the population accessing the digital service via the respective client devices based on the view (Paragraph Number [0102] teaches an entitlement service module 332 may be configured with an interface to a user management application which provides access to a database 332A of users 326 of the system 302 and their associated entitlements. This module 332 provides functions for provisioning, identifying, and authenticating users of the system 302. The module 332 may be configured to allow administrators to define user entitlement (e.g., which reports they are allowed to generate, which campaigns can be accessed, which demographics can be accessed, etc.). The module 332 may also be configured to allow system administrators to create multiple tenants (client companies) and add end users 326 belonging to each of them or to create a single-tenant environment. Users 326 belonging to a tenant will only be able to access the resources associated with that tenant resources, and may not be made aware of the existence of other tenants).
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage which is taught by the following citations from Wing:
the plurality of stages configured as sequential and non-overlapping stages of engagement by the respective client devices with the digital services (Paragraph Number [0290] teaches data structures corresponding to the entity lifetime value further include specification of whether a particular entity is currently enrolled in an annual automated renewal subscription, specification of whether the particular entity is currently enrolled in a monthly automated renewal subscription, specification of particular entity's activity levels during its participation in the entity experience operation, specification of whether the particular entity converted from a free-trial to a paying entity, and specification of whether the particular entity enrolled in the entity experience operation via an entity handler or another intermediary. (Examiner notes that the sequential non-overlapping stages consist of free-trial, subscription, and then either retention or cancellation of subscription as described by various Paragraphs in the reference (See Paragraph Numbers [0228]-[0243]))).
the plurality of stages including a discover stage, a try stage, a buy stage, a use stage, and a renew stage (Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include: Revenue: Annual purchase or renewal:—Number of times a user purchases or renews an annual subscription. Monthly purchase or renewal:—Number of times a user purchases or renews a monthly subscription. Delay in renewal:—Number of total days between the expiry date and the late renewal date over the life of the user.  Retention: Annual auto-renew:—Currently enrolled in an annual auto-renew subscription.  Monthly auto-renew:—Currently enrolled in a monthly auto-renew subscription.  Office usage:—Level of usage (high, medium, low, non-usage) of Office applications (Word™, PowerPoint™, Excel™, OneNote™) over entity lifetime.  Other services usage:—Level of usage (high, medium, low, non-usage) of other Office 365™ services (OneDrive Storage™, Office™ for iOS™, Office™ for Android™, Skype™) over entity lifetime. Trial conversation:—User converted from a free-trial of Office 365™.  Purchase channel:—User purchased Office 365™ directly from Microsoft™, as opposed to from a retail or original equipment manufacturer (OEM) partner.  Cost:  Purchase channel:—User purchased Office 365™ via a retail or OEM partner, as opposed to directly from Microsoft™. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives, according to one implementation of the technology disclosed. (See also Paragraph Number [0290])).
data describing respective journeys by the respective client devices as a sequence between two or more of the plurality of stages (Paragraph Number [0290] teaches data structures corresponding to the entity lifetime value further include specification of whether a particular entity is currently enrolled in an annual automated renewal subscription, specification of whether the particular entity is currently enrolled in a monthly automated renewal subscription, specification of particular entity's activity levels during its participation in the entity experience operation, specification of whether the particular entity converted from a free-trial to a paying entity, and specification of whether the particular entity enrolled in the entity experience operation via an entity handler or another intermediary.  Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include: Revenue: Annual purchase or renewal:—Number of times a user purchases or renews an annual subscription. Monthly purchase or renewal:—Number of times a user purchases or renews a monthly subscription. Delay in renewal:—Number of total days between the expiry date and the late renewal date over the life of the user.  Retention: Annual auto-renew:—Currently enrolled in an annual auto-renew subscription.  Monthly auto-renew:—Currently enrolled in a monthly auto-renew subscription. Trial conversion:—User converted from a free-trial of Office 365™. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives).
Both Harvey and Wing are directed to determining customer retention in subscription service models. Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement. Wing improves upon Harvey by teaching non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage. One of ordinary skill in the art would be motivated to further include non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage, to efficiently create specific metrics that provide for information that reduces subscriber churn that are specific to a company’s needs.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of the generation of performance indicators and performance forecasts related to determining user engagement in Harvey to further utilize non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage as disclosed in Wing, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the combination of Harvey and Wing teaches each of the limitations of claim 1.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage which is taught by the following citations from Wing:
wherein the plurality of stages are sequential stages that describe non-overlapping portions of engagement as part of obtaining and maintaining a subscription to access the digital services. (Paragraph Number [0290] teaches data structures corresponding to the entity lifetime value further include specification of whether a particular entity is currently enrolled in an annual automated renewal subscription, specification of whether the particular entity is currently enrolled in a monthly automated renewal subscription, specification of particular entity's activity levels during its participation in the entity experience operation, specification of whether the particular entity converted from a free-trial to a paying entity, and specification of whether the particular entity enrolled in the entity experience operation via an entity handler or another intermediary. (See also Paragraph Numbers [0228]-[0243])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 3, the combination of Harvey and Wing teaches each of the limitations of claim 1.
In addition, Harvey teaches:
wherein the plurality of sources includes profile data, financial data, clickstream data, product data describing usage of the digital services, entitlement data, and targeting data.  (Paragraph Number [0095] teaches subscriber Insights may provide insight required to understand the "Silent Sufferers" vs.  speculation.  A churn pattern analysis, risk detection, prediction and prevention analysis may be performed.  These insights may lead to an organization's tech support and customer care being able to provide an informed and rapid response to subscriber errors and complaints.  Additionally, a number of calls to a customer support center may be reduced by employing preventive actions.  In this way, the silent sufferers may be met where they are and their problems may be acknowledged and solved without them first calling and complaining. (See examples of sequential tracking of user engagement in Table 3) (See also Paragraph Numbers [0169] and [0175])).
As per claim 4, the combination of Harvey and Wing teaches each of the limitations of claim 1.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage which is taught by the following citations from Wing:
wherein the journey manager module is configured to manage transitions of the identifiers corresponding to the access from a first stage to a second stage of the plurality of stages (Paragraph Number [0290] teaches data structures corresponding to the entity lifetime value further include specification of whether a particular entity is currently enrolled in an annual automated renewal subscription, specification of whether the particular entity is currently enrolled in a monthly automated renewal subscription, specification of particular entity's activity levels during its participation in the entity experience operation, specification of whether the particular entity converted from a free-trial to a paying entity, and specification of whether the particular entity enrolled in the entity experience operation via an entity handler or another intermediary. (See also Paragraph Numbers [0228]-[0243])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 5, the combination of Harvey and Wing teaches each of the limitations of claim 1.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage which is taught by the following citations from Wing:
wherein the discover stage includes a portion of the data lake having identifiers expressing interest in interacting with the digital services via the network (Paragraph Number [0227] teaches the CAS team implements a variety of churn management programs in an effort to retain and, when necessary, regain their most loyal users. These churn programs target users with various offers who are either in the process of churning or who have just churned. Because such programs often have a high rate of false positives (users who appear to be at risk of churning, but who do not actually cancel) and because program efficacy requires financial incentives and offers to retain users, it is important that CAS only target its highest value users with these initiatives. (See also Paragraph Numbers [0228]-[0243])).
the try stage includes a portion of the data lake having the identifiers expressing intent in interacting with the digital services via the network (Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include: Delay in renewal:—Number of total days between the expiry date and the late renewal date over the life of the user. Trial conversation:—User converted from a free-trial of Office 365™. (See also Paragraph Number [0290])).
the buy stage includes a portion of the data lake having the identifiers converting to payment for access to the digital services via the network (Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include: Purchase channel:—User purchased Office 365™ directly from Microsoft™, as opposed to from a retail or original equipment manufacturer (OEM) partner. Purchase channel:—User purchased Office 365™ via a retail or OEM partner, as opposed to directly from Microsoft™. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives, according to one implementation of the technology disclosed. (See also Paragraph Number [0290])).
the use stage includes a portion of the data lake having the identifiers paying for access to the digital services via the network (Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include: Annual auto-renew:—Currently enrolled in an annual auto-renew subscription.  Monthly auto-renew:—Currently enrolled in a monthly auto-renew subscription.  Office usage:—Level of usage (high, medium, low, non-usage) of  Office applications (Word™, PowerPoint™, Excel™, OneNote™) over entity lifetime.  Other services usage:—Level of usage (high, medium, low, non-usage) of other Office 365™ services (OneDrive Storage™, Office™ for iOS™, Office™ for Android™, Skype™) over entity lifetime. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives, according to one implementation of the technology disclosed. (See also Paragraph Number [0290])).
the renew stage includes a portion of the data lake having the identifiers that have ended previous access to the digital services via the network (Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include:  Annual purchase or renewal:—Number of times a user purchases or renews an annual subscription. Monthly purchase or renewal:—Number of times a user purchases or renews a monthly subscription. Delay in renewal:—Number of total days between the expiry date and the late renewal date over the life of the user. Annual auto-renew:—Currently enrolled in an annual auto-renew subscription.  Monthly auto-renew:—Currently enrolled in a monthly auto-renew subscription. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives, according to one implementation of the technology disclosed. (See also Paragraph Number [0290])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 6, the combination of Harvey and Wing teaches each of the limitations of claims 1 and 5.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage which is taught by the following citations from Wing:
wherein at least one said key performance indicator for the discover stage includes: free traffic indicating a number of visits involving a free sign up and have not previously purchases a subscription; paid traffic indicating visits having paid entitlement, prospect traffic indicating visits that have not signed up; lapsed traffic indicating a number of visits that were in paid entitlement but have cancelled within a threshold amount of time; stopped traffic including a number of visits that were in paid entitlement and have not cancelled within the threshold amount of time. (Paragraph Number [0227] teaches the CAS team implements a variety of churn management programs in an effort to retain and, when necessary, regain their most loyal users. These churn programs target users with various offers who are either in the process of churning or who have just churned. Because such programs often have a high rate of false positives (users who appear to be at risk of churning, but who do not actually cancel) and because program efficacy requires financial incentives and offers to retain users, it is important that CAS only target its highest value users with these initiatives. Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include:  Annual purchase or renewal:—Number of times a user purchases or renews an annual subscription. Monthly purchase or renewal:—Number of times a user purchases or renews a monthly subscription. Delay in renewal:—Number of total days between the expiry date and the late renewal date over the life of the user. Annual auto-renew:—Currently enrolled in an annual auto-renew subscription.  Monthly auto-renew:—Currently enrolled in a monthly auto-renew subscription. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives, according to one implementation of the technology disclosed. (See also Paragraph Number [0290])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 7, the combination of Harvey and Wing teaches each of the limitations of claims 1 and 5.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage which is taught by the following citations from Wing:
wherein at least one said key performance indicator for the try stage includes: trial users of the respective client devices indicating a number of visits within a trial time period for access to the digital services; stopped users of the respective client devices indicating a number of formerly paid users that are within a threshold amount of time of a paid entitlement that have not accessed the digital services; lapsed users of the respective client devices indicating a number of formerly paid users that are within a threshold amount of time of a paid entitlement that have not accessed the digital services; or a number of successful downloads, installs, or launches. (Paragraph Number [0227] teaches the CAS team implements a variety of churn management programs in an effort to retain and, when necessary, regain their most loyal users. These churn programs target users with various offers who are either in the process of churning or who have just churned. Because such programs often have a high rate of false positives (users who appear to be at risk of churning, but who do not actually cancel) and because program efficacy requires financial incentives and offers to retain users, it is important that CAS only target its highest value users with these initiatives. Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include:  Annual purchase or renewal:—Number of times a user purchases or renews an annual subscription. Monthly purchase or renewal:—Number of times a user purchases or renews a monthly subscription. Delay in renewal:—Number of total days between the expiry date and the late renewal date over the life of the user. Annual auto-renew:—Currently enrolled in an annual auto-renew subscription.  Monthly auto-renew:—Currently enrolled in a monthly auto-renew subscription. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives, according to one implementation of the technology disclosed. (See also Paragraph Number [0290])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 8, the combination of Harvey and Wing teaches each of the limitations of claims 1 and 5.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage which is taught by the following citations from Wing:
wherein at least one said key performance indicator for the buy stage includes: direct to paid conversion indicating a number that have purchased rights to access the digital services without use of a free trial; trial to paid conversion indicating a number that have purchased rights to access the digital services after a free trial; lapsed to paid conversion indicating a number that have made a purchase involving the digital services after a threshold amount of time has passed; or paid to paid conversion indicating a number of purchases of the respective client devices made by users that have paid to access the digital services (Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include:  Annual purchase or renewal:—Number of times a user purchases or renews an annual subscription. Monthly purchase or renewal:—Number of times a user purchases or renews a monthly subscription. Delay in renewal:—Number of total days between the expiry date and the late renewal date over the life of the user. Annual auto-renew:—Currently enrolled in an annual auto-renew subscription.  Monthly auto-renew:—Currently enrolled in a monthly auto-renew subscription. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives, according to one implementation of the technology disclosed. (See also Paragraph Number [0290])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 9, the combination of Harvey and Wing teaches each of the limitations of claims 1 and 5.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs including a discover stage, a try stage, a buy stage, a use stage, and a renew stage which is taught by the following citations from Wing:
wherein at least one said key performance indicator for the use stage includes return rate, seats assignment rate, seat launch rate, and a measure of an amount of time a respective user ID has continued to purchase rights to access the digital services. (Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include:  Annual purchase or renewal:—Number of times a user purchases or renews an annual subscription. Monthly purchase or renewal:—Number of times a user purchases or renews a monthly subscription. Delay in renewal:—Number of total days between the expiry date and the late renewal date over the life of the user. Annual auto-renew:—Currently enrolled in an annual auto-renew subscription.  Monthly auto-renew:—Currently enrolled in a monthly auto-renew subscription. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives, according to one implementation of the technology disclosed. (See also Paragraph Number [0290])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 10, the combination of Harvey and Wing teaches each of the limitations of claims 1 and 5.
In addition, Harvey teaches:
wherein at least one said key performance indicator for the renew stage includes point-in-time retention, an end of term retention rate, an annual retention rate, overall retention, entity attrition, seat level attrition, chum score, initiated cancellations rate, save rate, gross payment failure rate, payment resolution rate, net payment failure rate, financial retention rate, or cohort retention rate (Paragraph Number [0098] teaches a statistics service module 324 may be configured to encapsulate typical extraction calculations performed on clickstream data which can be used in reports and in macro functionality at the report level, such that a request from a user 326 to generate a report may only require making a single call or a single Web Service method.  The module 324 may be configured to transparently match clickstream data with other data sources (programming, purchases, demographics, etc.).  An API in the statistics module 324 may be configured to invoke supported reports (e.g., return on investment or ROI reports, true target index or TTI reports, audience retention or AR reports, advertising/media exposure or AME reports, reach frequency reports, and others--see below for detailed examples of such reports) with their corresponding parameters. (See also Paragraph Number [0065])).
As per claim 11, the combination of Harvey and Wing teaches each of the limitations of claim 1.
In addition, Harvey teaches:
wherein the data aggregation module is configured to verify accuracy of transformed data through comparison of the data an input and as transformed for aggregation as part of a data lake as the unified data architecture. (Paragraph Number [0077] teaches each of the different sets of data described above (i.e., clickstream data, program data, product purchase data, market touchpoint or media exposure data, and advertising data) can be aggregated, matched, and/or then stored in a suitable data storage medium or database within the advertising measurement system 122. Among other functionality and features, the report generators may include standard tables, multiple regression analyses implemented at the household level, statistical comparisons of households that switched to a given product brand versus the rest of the product category, and model-based projections of what the findings suggest should be the optimal reallocation of the marketing mix for a given product brand.  Report generators can be configured to process and present a range of data and calculations of data including, for example and without limitation, ratings, shares, households using television or HUT calculations, demographics of product users, reach/frequency, frequency distribution, trend, and many others.  It can be seen that embodiments of the invention can facilitate more accurate analyses of ROI on marketing investments on a more granular, medium by medium basis).
As per claim 12, Harvey teaches:
In a data-driven operating model (DDOM) digital service management system, a method implemented by at least one computing device, the method comprising: (Paragraph Number [0068] teaches the invention may employ data collected directly from cable and satellite television DSTBs, a known television industry term for devices used by television distribution system providers to convert and process video signals received from a content provider for presentation on a consumer's television screen.  DSTBs are typically microprocessor-based and generally also contain substantial memory and, in an increasing proportion of cases, return data communication paths. Paragraph Number [0106] teaches a monitoring service module 338 can be configured to provide visibility into the application state, such as by displaying logged-in users or showing currently running application tasks (e.g., queries, data uploads, etc.).  This module 338 may also be configured to collect and make available performance statistics (e.g., response times, queue length, etc.), generate recommendations to rebalance shards or if to add additional components to improve system 302 performance).
The remaining claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 13, the combination of Harvey and Wing teaches each of the limitations of claim 12.
In addition, the claim limitations are substantially similar to the claim limitations found in claim 3 and are rejected for the same reasons put forth in regard to claim 3.
As per claim 14, the combination of Harvey and Wing teaches each of the limitations of claim 12.
In addition, Harvey teaches:
wherein the digital services implement digital content creation (Paragraph Number [0097] teaches the middle tier 304 may include various services configured to interface with the data access tier 306 and the presentation tier 308 of the advertising measurement system 302, such as through a Web Services interface 322 (as shown in FIG. 3B).  These services may be embodied as application programming interfaces (APIs) or other types of computer-executable applications or software instructions embodied in various modules that execute various functions within the system 302 and enable integration into one or more computer systems or legacy systems of an advertiser, media agency, creative agency, or other users 326).
As per claim 15, the combination of Harvey and Wing teaches each of the limitations of claim 12.
In addition, Harvey teaches:
further comprising generating performance forecasts for respective ones of the plurality of stages of engagement with the digital services of the service provider system, the performance forecasts generated using machine learning in real time as the data is collected. (Paragraph Number [0109] teaches performing multivariate analyses using data stored in the system 302, such as granular and attribute-encoded observations of ad exposure and purchase events within specific households 102 over time, for example.  Such analyses can facilitate the allocation of weights to certain components or variables for generating predictive estimates of the contribution of each such component to the combined sales effect of all of a given brand's advertising and promotion.  For example, percentage ROI weights can be applied as a result of regression analyses which can be associated with specific creative, media, targeting, frequency, and recency attributes of a brand and its advertising strategy. Paragraph Number [0190] teaches a lookup table predictive algorithm 4922 may be employed in connection with one or more lookup tables 4924 to analyze viewership data by program, program type, network, sex or age group associated with the viewers 4904, among other variables.  As with many algorithms described herein, the lookup table predictive algorithm 4922 may employ a neural network, a genetic algorithm, machine learning, or various mathematical techniques to analyze the viewership data.  The predictive algorithm 4922 may be embodied as software or other instructions that can be executed by a computer or processor. (See also Paragraph Numbers [0194], [0197], and [0199])).
As per claim 16, the combination of Harvey and Wing teaches each of the limitations of claim 12.
In addition, Harvey teaches:
further comprising generating a recommendation identifying a particular key performance indicator of the key performance indicators (Paragraph Number [0194] teaches the audio detection device 4952 may also be programmed to estimate a number of engaged viewers based on audio detection and analysis of tones of voice, microtremors, separate music or other audio sources (e.g., radio).  It can be seen that such analysis can be used to predict a level of distraction versus immersion or engagement by the viewers 4904. For example, if the audio detection device 4952 detects several voices interacting, it can be inferred that the viewers 4904 have been distracted from the content being displayed on the program delivery source 4902.  In contrast, if the audio detection device 4952 detects expressions of laughter during tuning to a program coded as a comedy, then it might be inferred that the audience of viewers 4904 is engaged in viewing the content on the program delivery source 4902. Paragraph Number [0197] teaches the skin conductance device 4994 may compare skin response data against pre-stored information regarding the skin response of viewers 4904 within the household 4906.  Each viewer 4904 may have a separate skin response signature stored for comparison and identification purposes.  In other embodiments, such skin response data may be used to predict successful program content displayed on the program delivery source 4902.  For example, when some people get excited their palms sweat, and this may be a phenomenon detected by the skin conductance device 4994 which indicates that an engaging program has been displayed on the program delivery source 4902).
As per claim 17, the combination of Harvey and Wing teaches each of the limitations of claims 12 and 16.
In addition, Harvey teaches:
wherein the recommendation is based on detecting that an amount for the particular key performance indicator deviates from a target amount for the particular key performance indicator (Paragraph Number [0063] teaches a "true target index" or "TTI" refers to a calculated metric or report that can be used to analyze the target composition of alternative media environments across different target groups. The TTI report may allow users to compare the targeting efficiency of defined advertising campaigns against each other when shown during specific shows, for example. Paragraph Number [0098] teaches a statistics service module 324 may be configured to encapsulate typical extraction calculations performed on clickstream data which can be used in reports and in macro functionality at the report level, such that a request from a user 326 to generate a report may only require making a single call or a single Web Service method.  The module 324 may be configured to transparently match clickstream data with other data sources (programming, purchases, demographics, etc.).  An API in the statistics module 324 may be configured to invoke supported reports (e.g., return on investment or ROI reports, true target index or TTI reports, audience retention or AR reports, advertising/media exposure or AME reports, reach frequency reports, and others--see below for detailed examples of such reports) with their corresponding parameters. (See also Paragraph Number [0065])).
As per claim 21, claim 21 recites claim limitations that are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 22, the combination of Harvey and Wing teaches each of the limitations of claim 21.
In addition, the claim limitations are substantially similar to the claim limitations found in claim 4 and are rejected for the same reasons put forth in regard to claim 4.
As per claim 23, the combination of Harvey and Wing teaches each of the limitations of claim 21.
In addition, the claim limitations are substantially similar to the claim limitations found in claim 5, and are rejected for the same reasons put forth in regard to claim 5.

Response to Arguments
Applicant’s arguments filed 4/4/22 have been fully considered but they are not persuasive or moot in light of the new grounds of rejection presented in response to Applicant's amendments.
Applicant argues that the combination of Harvey and Wing references does not teach the newly amended claim limitations. (See Applicant’s Remarks, 4/4/22, pgs. 12-21). Examiner respectfully disagrees. In particular Applicant asserts that the cited references do not teach “data describing respective journeys by the respective client devices as a sequence between two or more of the plurality of stages.” Examiner contends that the Wing reference in particular teaches this concept as well as the variations that Applicant argues in the Remarks. The following citations from Wing are applicable: 
Paragraph Number [0290] teaches data structures corresponding to the entity lifetime value further include specification of whether a particular entity is currently enrolled in an annual automated renewal subscription, specification of whether the particular entity is currently enrolled in a monthly automated renewal subscription, specification of particular entity's activity levels during its participation in the entity experience operation, specification of whether the particular entity converted from a free-trial to a paying entity, and specification of whether the particular entity enrolled in the entity experience operation via an entity handler or another intermediary.  Paragraph Numbers [0228]-[0243] teaches a score is calculated by factoring in a given user's actual revenue generation to date, his/her retention characteristics, and the cost to serve said user. The specific factors for each of these three areas include: Revenue: Annual purchase or renewal:—Number of times a user purchases or renews an annual subscription. Monthly purchase or renewal:—Number of times a user purchases or renews a monthly subscription. Trial conversion:—User converted from a free-trial of Office 365™. Using the above parameters, the users are segmented into six entity lifetime value tiers that are utilized to determine which offer a user receives.
	Examiner assert that the above emphasized sections of Wing teach the above reference concepts recited by the independent claims. In particular these sections teach data structures that capture various stages of engagement (interest, free trial, subscription, and churn) as well as their relationships to each other (i.e. the specific numbers that concert from trials to subscriptions, the specific numbers that renew or not (churn)). As such, Examiner asserts that these sections teach “data describing respective journeys by the respective client devices as a sequence between two or more of the plurality of stages,” contrary to Applicant’s assertions. Examiner it not persuaded by the distinctions Applicant is attempting to make.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624